Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Shibata lacks the hydroxyl required by applicant’s “at least two of X and Y are hydroxyl”.
EP1174466’s S-2 would have hydroxyl groups. However, the large molecular weight would make the terminal groups a much smaller proportion of the entire polysiloxane than the 3-15% now required. To illustrate, S-2 has both diphenylsiloxane and dimethylsiloxane units and is terminated by a silanol. Presumably, the polysiloxane is linear with no branching. For a polydimethylsiloxane with terminal silanol groups, there would need to be approximately 1036 repeating dimethyl siloxane units to achieve an 80,000 molecular weight as shown by:

      Me  Me       Me                           Me       Me
       I      I            I                              I            I
HO-SiO(SiO)1036Si-OH      or           [SiO]1036[Si-OH]2
       I       I           I                              I            I
     Me   Me        Me                          Me        Me


Even for a polydiphenylsiloxane with terminal silanol groups, there would need to be at least 400 repeating diphenyl siloxane units to achieve an 80,000 molecular weight as shown by:


       I       I          I                              I           I
HO-SiO(SiO)400Si-OH      or           [SiO]400[Si-OH]2
       I       I          I                              I           I
     Ph    Ph        Ph                          Ph       Ph

For the reference’s polydiphenyldimethylsiloxane, there would be between 400 and 1036 repeating units. The proportion of the terminal units would be less than 2/402 which is far less than the 3-15% required by claim 1.
Secondly, the reference has only a single “X” being hydroxyl instead of the required “at least two of X and Y are hydroxyl”.
It should also be noted that applicant’s claims recite a,b,c,d,e and f as being numbers (ie number of repeat units) – not weights as reported in applicant’s data. This is consistent with standard polymer nomenclature where a subscript of a bracketed or parenthetically depicted repeat is the number of repeat units – not the weight of that unit in the entire polymer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/5/21